DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-20 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a method for at least partially automated control of a motor vehicle while entering or exiting a parking space, comprising:
receiving a command to park the motor vehicle in a parking space or to exit the parking space; determining a trajectory for reaching the destination position, beginning from a starting position of the motor vehicle; receiving data regarding obstacles located along the trajectory;
selecting a speed profile for controlling the speed of the motor vehicle, based on the received sensor information, the determined destination position, the determined trajectory, and the received obstacle data; for each obstacle located along the trajectory, determining at least one longitudinal control parameter of the motor vehicle for driving over the located obstacle; initiating at least partially automated movement of the motor vehicle along the trajectory from the starting position until reaching the destination position based on the selected speed profile and the one or more determined longitudinal control parameters; and automatically adjusting the trajectory and/or speed of the motor vehicle based on changes in the received sensor information; and in combination with the other limitations of the base claim.

The elements contained in claim 120 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a non-transitory computer-readable medium rather than a method and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Ernesti et al. (US 2018/0362024 A1) disclose a method and system, Ernesti for assisting a maneuvering procedure of a motor vehicle in a parking garage et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661